Citation Nr: 1610533	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  06-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial schedular rating in excess of 70 percent for major depressive disorder, to include entitlement to an extraschedular rating based on the collective impact of all the Veteran's service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from July 1987 to July 1990.  Among his awards for his military service were the M16 Sharpshooter Badge and Parachute Badge.  

This case comes before the Board of Veterans' Appeals (the Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

In a May 2014 rating decision, the RO increased the Veteran's major depressive disorder rating to 70 percent disabling, effective January 21, 2009, the date of his claim.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a review of the record indicates that pertinent evidence may be absent.  Specifically, the March 2014 VA QTC Mental Disorders Examination Report indicated that the Veteran was continuing to receive mental health treatment at the Houston VA Medical Center.  Although VA medical records for the period of March 2010 to January 2015 are of record, they do not contain any documented mental health treatment.  As it appears the VA medical records are incomplete, the Veteran's claim should be remanded to associate any outstanding VA medical records with the claims file.

In a February 2016 Appellate Brief, the Veteran and his representative asserted that that the Veteran's other service-connected disabilities (diabetes mellitus with peripheral neuropathy of the upper and lower extremities; hypertension; chronic cough; sleep apnea; and erectile dysfunction) contributed to his major depressive disorder, and that consideration should be given to whether referral for an extraschedular evaluation was warranted.  Consequently, the Board finds that the Veteran has raised the issue of whether referral for extraschedular consideration is warranted.  See also March 2014 VA QTC Mental Disorders Examination Report, pg. 4 (noting that the Veteran's low blood sugar, neuropathy, and retinopathy had "contributed to [the Veteran's] frustrations").

The Board does not have the authority to assign an extraschedular rating in the first instance.  As the Board is remanding the Veteran's increased rating claim to obtain outstanding records, for the sake of efficiency and given the possibility of obtaining evidence on remand indicating referral is warranted, the Veteran's case should be referred to the Director, Compensation Service for consideration of an extraschedular evaluation for major depressive disorder under the provisions of 38 C.F.R. § 3.321(b)(1) (2015) and for the Veteran's service-connected disabilities jointly in accordance with the Court's holdings in Johnson v. McDonald, 762 F.3d 1362 (2014) and Yancy v. McDonald, 2016 WL 747304 (Vet. App. 2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's service-connected disabilities should be obtained.  All records received should be associated with the electronic claims file.

2.  Thereafter, forward the Veteran's claims file to the clinician who authored the March 2014 VA QTC examination report (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested to review the claims file, to include this remand.  

The examiner is requested to detail the combined effects, if any, resulting from his other service-connected disabilities (diabetes mellitus with peripheral neuropathy of the upper and lower extremities; hypertension; chronic cough; sleep apnea; and erectile dysfunction) on the Veteran's major depressive disorder, to include any compounding negative effects that each service-connected disability may have on the major depressive disorder.

3.  Forward the Veteran's claims file to the Director, Compensation Service for consideration of an extraschedular evaluation for service-connected major depressive disorder under the provisions of 38 C.F.R. § 3.321(b)(1) (2015), and based on the collective impact of all service-connected disabilities in accordance with the holdings in Johnson v. McDonald, 762 F.3d 1362 (2014) and Yancy v. McDonald, 2016 WL 747304 (Vet. App. Feb. 26, 2016).


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




